           Case 2:16-cv-02156-GMN-NJK Document 59 Filed 01/09/19 Page 1 of 3



 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone: 702/948-8771
     Facsimile:   702/948-8773
 5
     Attorney for Defendant
 6   One Nevada Credit Union

 7                              UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9   JOSEPH J. SMITH,
                                                        Case No.: 2:16-cv-02156-GMN-NJK
10          Plaintiff,

11   vs.

12   ONE NEVADA CREDIT UNION,

13          Defendant.

14
                     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
15                 FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

16          ONE NEVADA CREDIT UNION (“Defendant” or “ONCU”), by and through its counsel

17   of record, hereby files Defendant’s Response to Plaintiff’s Motion Attorneys’ Fees, Costs, and

     Incentive Award.
18
            1.      Defendant, while not agreeing with every point in the Motion for Attorneys’ Fees,
19
     Costs, and Incentive award, does not oppose the request for fees, costs, and incentive award.1
20

21
     1
        Defendant, for example, continues to deny liability and disagrees with any suggestion of
22   unlawful conduct. That being said, Defendant concurs that a settlement was reached; that the
     settlement was non-collusive and the by-product of arms’ length negotiations; that the parties
23   disputed the strength of plaintiff’s claims and whether the claims were suitable for class action
     treatment; that further litigation would be extensive and complex and would cause the parties to
24   incur significant risks and expenses; that the amount offered will fairly and adequately
           Case 2:16-cv-02156-GMN-NJK Document 59 Filed 01/09/19 Page 2 of 3



 1          2.      This Response (non-opposition) is being filed separately as opposed to a joint
 2   motion for fees, costs, and interim award.
 3          3.      Defendant is filing a separate document as not to concede to every factual
 4   statement and/or allegation contained in the Plaintiff’s Motion.
 5           DATED this 9th day of January, 2019.
 6                                                SANTORO WHITMIRE

 7
                                                  /s/ James E. Whitmire
 8
                                                  JAMES E. WHITMIRE, ESQ.
 9                                                Nevada Bar No. 6533
                                                  10100 W. Charleston Blvd., Suite 250
10                                                Las Vegas, Nevada 89135
11                                                Attorney for Defendant One Nevada Credit Union
12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                     (continued)
26
     compensate class members; that this is a reasonable settlement; and, that certification of the
27   settlement class is appropriate.

28
                                                    -2-
           Case 2:16-cv-02156-GMN-NJK Document 59 Filed 01/09/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that, on the 9th day of January, 2019 and pursuant to Fed. R. Civ.
 3
     P. 5(b), a true and correct copy of the foregoing DEFENDANT’S RESPONSE TO
 4
     PLAINTIFF’S MOTION ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD was
 5
     electronically filed with the Clerk of the Court by using ECF service which provide copies to all
 6
     counsel of record registered to receive ECF notification in this case to wit:
 7

 8   Abbas Kazerounian, Esq.
     Pro Hac Vice
 9   Michael Kind, Esq.
     KAZEROUNI LAW GROUP, APC
10   6069 S. Fort Apache Rd., Ste. 100
11   Las Vegas, NV 89148
     Phone: (800) 400-6808
12   ak@kazlg.com
     mkind@kazlg.com
13
     David H. Krieger, Esq.
14   HAINES & KRIEGER, LLC
15   8985 S. Eastern Ave., Ste. 350
     Henderson, NV 89123
16   Phone: (702) 880-5554
     dkrieger@hainesandkrieger.com
17   Attorneys for Plaintiff Joseph J. Smith
18

19                                                 /s/ Asmeen Olila-Stoilov
                                                   An employee of SANTORO WHITMIRE
20

21

22

23

24

25

26

27

28
                                                     -3-
